                          Case 19-12051-MFW               Doc 189       Filed 11/08/19        Page 1 of 5



                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

         -----------------------------------------------------     x
                                                                   :
         In re:                                                    :      Chapter 11
                                                                   :
         SIENNA BIOPHARMACEUTICALS, INC.,                          :      Case No. 19-12051 (MFW)
                                                                   :
                                     Debtor.1                      :
                                                                   :
         -----------------------------------------------------     x

                                        NOTICE OF AMENDED2 AGENDA OF
                                      MATTERS SCHEDULED FOR HEARING ON
                                       NOVEMBER 12, 2019 AT 10:30 A.M. (ET)

         RESOLVED MATTERS

         1.        Motion of Official Committee of Unsecured Creditors for an Order Establishing
                   Information Sharing Procedures for Compliance With 11 U.S.C. §§ 1102(b)(3) and
                   1103(c) Nunc Pro Tunc to September 27, 2019 [D.I. 137, 10/22/19]

                   Objection Deadline: November 5, 2019 at 4:00 p.m. (ET)

                   Objections/Informal Responses:

                             a)      Informal Response from the United States Trustee

                   Related Documents:

                             b)      Certification of Counsel [D.I. 177, 11/6/19]

                             c)      Order Establishing Information Sharing Procedures for Compliance With
                                     11 U.S.C. §§ 1102(b)(3) and 1103(c) Nunc Pro Tunc to September 27,
                                     2019 [D.I. 184, 11/7/19]

                   Status:        An order has been entered. No hearing is required.




         1
              The last four digits of the Debtor’s federal tax identification number are 4627. The Debtor’s mailing address is
              30699 Russell Ranch Road, Suite 140, Westlake Village, California 91362.
         2
              Amendments appear in bold.


25465309.2
                    Case 19-12051-MFW             Doc 189     Filed 11/08/19      Page 2 of 5



         2.   Application of the Official Committee of Unsecured Creditors of Sienna
              Biopharmaceuticals, Inc. for Entry of an Order Authorizing the Employment and
              Retention of Potter Anderson & Corroon LLP as Delaware Counsel Nunc Pro Tunc to
              September 27, 2019 [D.I. 138, 10/22/19]

              Objection Deadline: November 5, 2019 at 4:00 p.m. (ET)

              Objections/Informal Responses:          None

              Related Documents:

                        a)      Certificate of No Objection [D.I. 174, 11/6/19]

                        b)      Order Authorizing the Employment and Retention of Potter Anderson &
                                Corroon LLP as Delaware Counsel Nunc Pro Tunc to September 27, 2019
                                [D.I. 181, 11//19]

              Status:        An order has been entered. No hearing is required.

         3.   Application of the Official Committee of Unsecured Creditors of Sienna
              Biopharmaceuticals, Inc. for Entry of an Order Authorizing the Employment and
              Retention of Foley & Lardner LLP as Lead Counsel Nunc Pro Tunc to September 27,
              2019 [D.I. 139, 10/22/19]

              Objection Deadline: November 5, 2019 at 4:00 p.m. (ET)

              Objections/Informal Responses:          None

              Related Documents:

                        a)      Certificate of No Objection [D.I. 175, 11/6/19]

                        b)      Order Authorizing the Employment and Retention of Foley & Lardner
                                LLP as Lead Counsel Nunc Pro Tunc to September 27, 2019 [D.I. 182,
                                11/7/19]

              Status:        An order has been entered. No hearing is required.

         4.   Application for an Order Pursuant to 11 U.S.C. §§ 328(a) and 1103 Authorizing and
              Approving the Employment and Retention of Emerald Capital Advisors as Financial
              Advisors to the Official Committee of Unsecured Creditors Nunc Pro Tunc to September
              27, 2019 [D.I. 140, 10/22/19]

              Objection Deadline: November 5, 2019 at 4:00 p.m. (ET)

              Objections/Informal Responses:

                        a)      Informal Response from United States Trustee

25465309.2                                               2
                    Case 19-12051-MFW             Doc 189     Filed 11/08/19      Page 3 of 5



              Related Documents:

                        b)      Supplemental Declaration of John P. Madden in Support of Application
                                for an Order Pursuant to 11 U.S.C. §§ 328(a) and 1103 Authorizing and
                                Approving the Employment and Retention of Emerald Capital Advisors as
                                Financial Advisors to the Official Committee of Unsecured Creditors
                                Nunc Pro Tunc to September 27, 2019 [D.I. 170, 11/5/19]

                        c)      Certification of Counsel [D.I. 176, 11/6/19]

                        d)      Order Pursuant to 11 U.S.C. §§ 328(a) and 1103 Authorizing and
                                Approving the Employment and Retention of Emerald Capital Advisors as
                                Financial Advisors to the Official Committee of Unsecured Creditors
                                Nunc Pro Tunc to September 27, 2019 [D.I. 183, 11/7/19]

              Status:        An order has been entered. No hearing is required.

         UNCONTESTED MATTER WITH CERTIFICATION OF COUNSEL

         5.   Debtor’s Application for Order Authorizing the Retention and Employment of Ernst &
              Young LLP as its Auditor and Tax Services Provider, Nunc Pro Tunc to the Petition Date
              [D.I. 141, 10/22/19]

              Objection Deadline: November 5, 2019 at 4:00 p.m. (ET)

              Objections/Informal Responses:

                        a)      Informal Response from the United States Trustee

              Related Documents:

                        b)      Supplemental Declaration of Don C. Ferrera in Further Support of
                                Debtor’s Application for Order Authorizing the Retention and
                                Employment of Ernst & Young LLP as its Auditor and Tax Services
                                Provider, Nunc Pro Tunc to the Petition Date [D.I. 153, 10/31/19]

                        c)      Certification of Counsel [D.I. 178, 11/6/19]

                        d)      Order Authorizing Debtor’s Employment and Retention of Ernst &
                                Young LLP as Auditor and Tax Advisor, Nunc Pro Tunc to the
                                Petition Date [D.I. 186, 11/7/19]

              Status:        An order has been entered. No hearing is required.




25465309.2                                               3
                      Case 19-12051-MFW             Doc 189     Filed 11/08/19   Page 4 of 5



         CONTESTED MATTER GOING FORWARD

             6. Motion of Debtor for Entry of Order (I)(A) Establishing Bidding Procedures, Assumption
                and Assignment Procedures, and Stalking Horse Procedures for Sale of Substantially All
                Assets, (B) Scheduling Auction and Sale Hearing, and (C) Approving Form and Manner
                of Notice Thereof, (II) Approving Sale of Substantially All Assets Free and Clear of
                Liens, Claims, Encumbrances, and Other Interests, (III) Authorizing Assumption and
                Assignment of Executory Contracts and Unexpired Leases, and (IV) Granting Related
                Relief [D.I. 142, 10/22/19]

                Objection Deadline: November 5, 2019 at 4:00 p.m. (ET), extended to November 6,
                                    2019 for Silicon Valley Bank and the Committee

                Objections/Informal Responses:

                          a)      Vendors’ Representative (I) Reservation of Rights With Respect to
                                  Bidding Procedures and (II) Preliminary Objection to Sale Motion [D.I.
                                  164, 11/5/19]

                Related Documents:

                          b)      Notice of Possible Assumption and Assignment of Certain Executory
                                  Contracts and Unexpired Leases [D.I. 163, 11/1/19]

                          c)      Motion for an Order Granting the Debtor Leave and Permission to
                                  File Response of Debtor to Reservation of Rights and Preliminary
                                  Objection of Vendors’ Representative [D.I. 187, 11/7/19]

                          d)      Joinder of the Official Committee of Unsecured Creditors to Response
                                  of Debtor to Reservation of Rights and Preliminary Objection of
                                  Vendors’ Representative [D.I. 188, 11/18/19]

                Status:        This matter will be going forward.



                                      [Remainder of Page Intentionally Left Blank]




25465309.2                                                  4
                     Case 19-12051-MFW    Doc 189      Filed 11/08/19   Page 5 of 5



         Dated: November 8, 2019         YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                          /s/ Joseph M. Mulvihill
                                         Michael R. Nestor (No. 3526)
                                         Kara Hammond Coyle (No. 4410)
                                         Joseph M. Mulvihill (No. 6061)
                                         Rodney Square
                                         1000 North King Street
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 571-6600
                                         Facsimile: (302) 571-1253
                                         Email:       mnestor@ycst.com
                                                      kcoyle@ycst.com
                                                      jmulvihill@ycst.com

                                         - and -

                                         LATHAM & WATKINS LLP
                                         Peter M. Gilhuly (admitted pro hac vice)
                                         Ted A. Dillman (admitted pro hac vice)
                                         355 South Grand Avenue, Suite 100
                                         Los Angeles, California 90071
                                         Telephone: (213) 485-1234
                                         Facsimile: (213) 891-8763
                                         Email:       peter.gilhuly@lw.com
                                                      ted.dillman@lw.com

                                         Counsel for Debtor and Debtor in Possession




25465309.2                                         5
